Citation Nr: 1814760	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

In February 2018, the Veteran withdrew his appeal concerning service connection for PTSD.


CONCLUSION OF LAW

The criteria for dismissal of the claim for service connection for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law. 38 U.S.C. § 7105.  An appellant may withdraw any substantive appeal in writing before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  In a February 2018 written statement, the Veteran withdrew his appeal.  38 C.F.R. § 20.204(b), (c).  No allegation of error of fact or law remains and the appeal is dismissed.


ORDER

The claim for entitlement to service connection for PTSD is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


